Case 2:19-cv-21906-CCC-ESK Document 22 Filed 05/12/20 Page 1 of 2 PageID: 483




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



 DONALD KAPLAN, DPM,
                                                Case No. 19–cv–21906–CCC–ESK
              Plaintiff,

       v.
                                                     OPINION AND ORDER
 STANDARD INSURANCE
 COMPANY,

              Defendant.


KIEL, UNITED STATES MAGISTRATE JUDGE

      THIS MATTER having been opened to the Court on defendant’s motion for
partial judgment on the pleadings (Motion) (ECF No. 8); and plaintiff having opposed
the motion and filed a cross-motion for leave to amend (Cross-Motion) (ECF No. 8);
and the Court having held an initial scheduling conference on May 11, 2020; and
finding:
      1.     Plaintiff claims he was denied coverage under certain insurance policies
issued to him by defendant. (ECF No. 1.)
      2.     Defendant asserts it is entitled to dismissal of plaintiff’s claim for
coverage under two of the insurance policies, bad faith, and attorney’s fees.       (ECF
No. 8–1.)   Defendant filed the Motion on March 17, 2020. (Id.)
      3.     In the Cross-Motion, plaintiff seeking to file an amended complaint to
address the issues raised in the Motion. (ECF No. 14 pp. 32–34.)       Plaintiff filed the
Cross-Motion on April 17, 2020.    (ECF. No. 14.)
      4.     Defendant’s opposition to the Cross-Motion is due on or before June 11,
2020 under the Court’s Standing Order 2020-09.
      5.     Under Rule 15(a)(1)(B), plaintiff could have filed an amended complaint,
as a matter or right, within 21 days after service of the Motion.   Accordingly, plaintiff
could have filed the proposed amended complaint on or before April 7, 2020.
Case 2:19-cv-21906-CCC-ESK Document 22 Filed 05/12/20 Page 2 of 2 PageID: 484



      6.     On March 24, 2020, Chief District Judge Freda L. Wolfson entered
Standing Order 2020-04 (Order). Under the Order, “all filing and discovery deadlines
in civil matters that [] fall between March 25, 2020 and April 30, 2020, [were]
EXTENDED by forty-five (45) days …”
      7.     With the extension provided in the Order, plaintiff could have filed his
proposed amended complaint, as a matter or right, by May 22, 2020.           However, “out
of an abundance of caution,” plaintiff filed the Cross-Motion, which seeks leave to file
an amended complaint.      (ECF No. 14 p. 32.)
      8.     Motions to amend pleading should be liberally granted.          Long v. Wilson,
393 F.3d 390, 400 (3d Cir. 2004)      Additionally, there is no indication plaintiff acted in
bad faith or unduly delayed in seeking leave to file an amended complaint.      See Foman
v. Davis, 371 U.S. 178, 182 (1962).   In fact, plaintiff sought leave within the time he was
permitted to file an amended complaint, as a matter or right, under Standing Order 2020-
04.
      9.     Additionally, the Motion will be moot upon the filing of the amended
complaint.
      Accordingly,


      IT IS on this 12th day of May 2020 ORDERED that:


      1.     The Cross-Motion is GRANTED.             Plaintiff is granted leave to file his
proposed amended complaint on or before May 22, 2020.           Defendant may answer or
otherwise move as to the Amended Complaint on or before June 12, 2020,
      2.     The Clerk of the Court is directed to terminate the motions at ECF Nos.
8 and 14.




                                                       /s/ Edward S. Kiel
                                                     Edward S. Kiel
                                                     UNITED STATES MAGISTRATE JUDGE




                                              2
